BosemaN, J.,
delivered tbe opinion of the court:
This is an action upon two promissory notes. The defendant answered, and having made his motion for a continuance which was overruled, withdrew his answer. Judgment was taken by plaintiff for the amount of the notes. Afterwards the defendant applied to the court to set aside the judgment because it was excessive and because of grounds specified in defendant’s affidavit filed with it.
The excess of judgment was remitted, thus removing one cause for setting aside the judgment.
In the affidavit the affiant alleges that he has a good defense on the merits. Such appears to have been the case as to the $2,000 note. The defense of the statute of limitation is not good, as the plaintiff had a year within which to issue summons after filing his complaint.
There is no ground for this court to say that the court below did not exercise a sound discretion in overruling the application for a continuance. There was very little of a definite nature in the affidavit-for continuance for the court to act upon.
The other grounds urged for reopening the judgment is, in substance, that the defendant had made a mistake as to the distance he was to travel on a journey which he had undertaken, and that, as a consequence, he was detained away from the place where the court sat longer than he had anticipated. We are unwilling to say that the court did wrong in overruling the motion to reopen the judgment under such circumstances.
Let the judgment be affirmed with costs.
Soiiaefiee, C. J., and EmeesoN, J., concurred.